EXHIBIT 10(b)








RETIREMENT AGREEMENT AND RELEASE


THIS RETIREMENT AGREEMENT AND RELEASE (“Agreement”) is entered into by and
between BancorpSouth Bank (“Bank”) and Larry Bateman (“Executive”).
 
WHEREAS, Executive wishes to retire effective March 15, 2013, and the parties
wish to establish the terms of Executive’s retirement and separation from Bank;
 
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, Bank and Executive
agree as follows:
 
1.           Retirement Date. The effective date of Executive’s retirement from
Bank is March 15, 2013 (the “Retirement Date”). As of the Retirement Date,
Executive relinquishes and resigns from all positions that he holds with Bank
and any of its “Affiliates” (as defined below). For purposes of this Agreement,
the term “Affiliate” shall include any entity which controls, is controlled by,
or is under common control with Bank or any entity through which Bank provides
financial service products, whether by contract, joint venture or other
arrangement.
 
2.           Consideration. In partial consideration for the covenants and
releases contained in this Agreement, Executive has received the following from
Bank and/or its Affiliates:
 
(a)           Transfer of a 2013 Ford Explorer vehicle that Bank currently
provides for Executive’s use;
 
(b)           Cash payment of $158,460.64 representing six months of base
salary;
 
(c)           Cash payment of $65,000.00 representing approximately one-half of
the value of equity incentive awards that are forfeited under their terms as a
result of Executive’s retirement;
 
(d)           Cash payment in an amount to be calculated for all accrued but
unpaid vacation through the Retirement Date;
 
(e)           With respect to the BancorpSouth, Inc. Supplemental Executive
Retirement Plan (the “15% Plan”), (i) Executive’s benefit shall be fully 100%
vested, (ii) payments shall commence under the terms of the 15% Plan, and (iii)
payments shall not be reduced on account of the Retirement Date occurring prior
to Executive’s attainment of age 65;
 
(f)           Cash payment of $13,177.53, which is calculated as the cost of
continuation of benefits under Bank’s group health benefit plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act (COBRA), including coverage of
Executive’s family members, for a period of eighteen (18) months following the
Retirement Date or, if sooner, the date of eligibility for Medicare; and
 
(g)           Pro rata payment of the incentive bonus that is actually earned
under Bank’s Home Office Incentive Plan for the 2013 performance period,
adjusted for the portion of the performance period that ends on the Retirement
Date, and payable in accordance with the terms of said plan at the time that
payments are otherwise authorized following the end of the performance period.
 
Except as specified otherwise, all cash payments identified in this Section 2
shall be made through the March 29, 2013 scheduled payroll of Bank and shall be
subject to all applicable tax withholdings and deductions.
 
3.           Benefit Plans and Equity Compensation. Except as specified in
Section 2 of this Agreement, Executive’s participation in the benefit programs
of Bank shall be governed by the terms of such plans. All stock options and
stock awards granted to Executive under the BancorpSouth, Inc. Long-Term
Incentive Plan (the “Plan”),
 
 
 
 

--------------------------------------------------------------------------------

 
 
which have not been exercised under the Plan or have not become vested shall, in
accordance with their terms, terminate and be forfeited on March 15, 2013.
 
 4.           Release. Executive hereby fully, forever, irrevocably and
unconditionally releases, remises, and discharges Bank, its officers, directors,
trustees, stockholders, corporate  Affiliates, attorneys, agents, and employees
from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorney’s fees
and costs), of every kind and nature which he ever had or now has against Bank,
its officers, directors, stockholders, trustees, corporate  Affiliates,
attorneys, agents, and employees, including, but not limited to, all claims
arising out of his employment relationship with Bank, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. §621 et
seq., the Americans with Disabilities Act, 29 U.S.C. §706 et seq., or any other
applicable laws of the State of Mississippi, and any wrongful discharge claims
or other statutory or common law claims and damages of any type whatsoever.
Bank, hereby fully, forever, irrevocably and unconditionally releases, remises
and discharges Executive from any and all claims, charges, complaints, demands,
actions or causes of actions of whatever nature which it ever had or now has
against Executive including, but not limited to, all claims arising out of
Executive’s employment relationship with Bank.
 
5.           Nature of Agreement. The Parties agree that this Agreement is a
retirement and release agreement and does not constitute an admission of
liability or wrongdoing on the part of either party.
 
6.           Restrictive Covenants.
 
           (a)           Non-Solicitation.
 
(1) For a period of two years after the Retirement Date, Executive will not,
directly or indirectly, for himself or for another, in any manner whatsoever,
procure, solicit, accept or aid another in the procurement, solicitation or
acceptance of financial services business (including without limitation
solicitation of banking products and services), and other related products
marketed by Bank or its Affiliates, or make inquiries about any of those
products from or to any person, firm, corporation or association which was, at
the Retirement Date, either doing business with Bank or any of its Affiliates in
the State of Mississippi or in any county of any other state where Executive
performed services or drew customers, or being actively solicited by Bank or any
of its Affiliates during the 12 months prior to the Retirement Date and
Executive directly or indirectly serviced or solicited such account or customer.
 
(2) For a period of two years after the Retirement Date, Executive will not
induce, attempt to induce, solicit, encourage, contact or discuss employment
with any employee of Bank or any of its Affiliates, or otherwise attempt to
induce any employee to terminate his or her employment with Bank. Executive also
agrees not to disclose the identity of any other employee of Bank to any other
Competing Business (as hereinafter defined) for purposes of recruiting or hiring
away such employee. Executive agrees not to hire any prospective employee for a
Competing Business if Executive knows or should have known that such prospect
currently works for Bank or its Affiliates.
 
(3) Executive shall not, during the two-year period following the Retirement
Date, use or disclose to any other person the names of Bank’s or any of its
Affiliate’s customers, clients and the nature of their business with Bank or its
Affiliates.
 
(b)           Noncompetition.
 
(1)           Beginning with the Retirement Date and for a period of two years
thereafter (the “Noncompetition Period”), Executive will not directly or
indirectly, in any capacity whatsoever, for himself or for any other person,
firm, corporation, association or other entity, as a partner, stockholder or
otherwise: (i) operate, develop or own any interest (other than the ownership of
less than five percent of the equity securities of a publicly-traded company)
in, or be employed by or consult with, any business which has or engages in
 
 
 
2

--------------------------------------------------------------------------------

 
 
 activities in any county in the State of Mississippi in which Bank or any
Affiliate has an office or in any county in any other state where Executive, at
the Retirement Date or for 12 months prior to the Retirement Date, performed
services for Bank or drew customers (hereinafter, the “Territory”) constituting
or relating to the establishment, ownership, management or operation of a bank
or financial services company or other related business (a “Competing
Business”); (ii) compete with Bank or its Affiliates in the operation or
development of any Competing Business; (iii) engage in any business as or act as
a financial services professional (including without limitation the profession
of commercial banker), or provide consultation or other such services concerning
financial services, either on his own behalf or on behalf of any other person,
firm or corporation in the Territory; (iv) call upon, communicate with an
attempt to procure or otherwise attempt to procure, service or maintain, any
financial services account with any known customer of Bank or its Affiliates; or
(v) disclose at any time whether during either the Noncompetition Period or
during the period Executive is employed by Bank or an Affiliate any confidential
or secret information concerning (A) the business, affairs or operations of Bank
or its Affiliates, or (B) any marketing, sales, advertising or other concepts or
plans of Bank or its Affiliates.
 
(2)           Executive specifically acknowledges that the restrictions of
Sections 6(a) and 6(b) as to time and manner of non-solicitation, non-disclosure
and non-competition are reasonable and necessary to protect the legitimate
business interests of Bank.
 
(c)           Covenant Not To Sue. Executive and Bank both represent and warrant
that they have not filed any complaints, charges, or claims for relief against
the other party or, as applicable, the other party’s officers, directors,
trustees, stockholders, corporate affiliates, attorneys, agents, or employees
with any local, state, or federal court which currently are outstanding. If
either Executive or Bank have done so, such party will forthwith dismiss all
such complaints or claims for relief with prejudice. Executive and Bank further
agree and covenant not to bring any complaints or claims against each other or
Bank’s officers, directors, trustees, stockholders, corporate affiliates,
attorneys, agents, or employees with respect to any matters arising out of
Executive’s employment relationship with Bank or the conclusion of such
relationship.
 
(d)           Enforceability. If a judicial determination is made that such
remedies are not enforceable because any of the provisions of this Section 6
constitute an unreasonable or otherwise unenforceable restriction against
Executive, the provisions of Section 6 shall be rendered void only to the extent
that such judicial determination finds such provisions to be unreasonable or
otherwise unenforceable. In this regard, the parties hereto hereby agree that
any judicial authority construing this Agreement shall be empowered to sever or
reform any portion of the territory or prohibited business activity from the
coverage of Sections 6(a) and 6(b) and to apply the provisions of Sections 6(a)
and 6(b) to the remaining portion of the territory or the remaining business
activities not so severed by such judicial authority.
 
7.           Non-Disparagement. Executive understands and agrees that as a
condition for payment to him of the consideration herein, he shall not make any
false, disparaging or derogatory statements in public or private regarding Bank,
any of its directors, trustees, officers, employees, agents, or representatives,
or Bank’s business affairs and financial condition. Bank agrees to give
Executive a reasonable opportunity to end such remarks before taking any action
against Executive. Bank also agrees not to make false, disparaging or derogatory
statements in public or private regarding Executive. Executive understands Bank
cannot guarantee that its employees will not make disparaging remarks about
Executive but that Bank will make a reasonable effort to keep employees from
making such remarks. Executive agrees he will report any disparaging remarks
made by Bank employees to Bank and give Bank a reasonable opportunity to end
such remarks before taking any action against Bank.
 
8.           Amendment. This Agreement shall be binding upon the parties and may
not be abandoned, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by Executive and a duly authorized representative of Bank. This Agreement
is binding upon and shall inure to the benefit of the parties and their
respective agents, permitted assigns, heirs, executors, successors, and
administrators.
 
9.           Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 affected thereby and said illegal and invalid part, term, or provision shall be
deemed not to be a part of this Agreement.
 
10.           Entire Agreement. This Agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
Executive’s retirement and the matters contemplated herein and cancels all
previous oral and written negotiations, agreements, commitments, and writings in
connection therewith.
 
11.           Applicable Law. This Agreement shall be governed by the laws of
the State of Mississippi, and is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors,
and administrators.
 
12.              Acknowledgments. Executive acknowledges that he has been given
forty-five (45) days to consider this Agreement and that Bank advised him to
consult with an attorney of his own choosing prior to signing this Agreement.
Executive may revoke this Agreement for a period of seven (7) days after the
execution of this Agreement, and the Agreement shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. If
Executive attempts to challenge the enforceability of this Retirement Agreement
and Release, directly or indirectly (e.g., by pursuing a claim that is released
under the terms of the Retirement Agreement and Release), as a further
limitation on Executive’s right to make such a challenge, Executive agrees first
to tender to Bank, by certified check delivered to Bank, the gross amount and
value of all consideration paid to Executive pursuant to this Agreement and
identified in Section 2 (other than Section 2(d)), plus interest at prime rate.
In such case, Bank will place such monies in an interest-bearing escrow account
pending resolution of the dispute between Executive and Bank as to whether or
not this Agreement shall be set aside or rendered unenforceable.
 
13.           Voluntary Consent. Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. Executive states and represents that
he has had an opportunity to fully discuss and review the terms of this
Agreement with legal counsel and that he has carefully read this Agreement,
understands the contents herein and, in exchange of good and valuable
consideration identified herein, including Section 2 of this Agreement,
knowingly and voluntarily waives and releases all claims against Bank and its
Affiliates and agrees to be bound by the covenants and conditions identified
herein.
 
 
 

 
4

--------------------------------------------------------------------------------

 

 
 
 
 
IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written below.
 
EXECUTIVE
 
 
 
By:           /s/Larry
Bateman                                                                Date:           March
12, 2013
Larry Bateman
 
BANCORPSOUTH BANK
 
 
By:           /s/Ken
Anderson                                                                Date:           March
12, 2013
Ken Anderson, Senior Vice President


 
 

5

--------------------------------------------------------------------------------